DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coolidge (U.S. 2015/0362084).
Regarding claim 1, 
An electromagnetic valve comprising:
a tubular sleeve (110) that has a valve hole (112) at a central portion of the tubular sleeve (110), the tubular sleeve (110) having a plurality of ports (114, 224, 234) penetrating the tubular sleeve (110) between inner and outer peripheral surfaces of the tubular sleeve (110) and disposed side by side in a central axis direction of the valve hole 112 (see paragraph 0063; see Figure 3)
a spool (201) in which a plurality of lands (see Figure 4) having an outer peripheral surface that faces an inner peripheral surface of the valve hole (112) is provided side by side in the central axis direction, the spool (201) being disposed so as to be slidable in the valve hole (112) and configured to slide so as to control communication among the ports (114, 224, 234) using the lands (see Figures 3 and 4; see paragraphs 0066 and 0067)
an electromagnetic solenoid configured to move the spool (201) in the central axis direction in the valve hole 112 (see paragraph 0079)
wherein the ports (114, 224, 234) have a supply port (114) to which working oil is supplied, the electromagnetic valve has one or a plurality of recessed portions (220, 222, 230, 232) in which the working oil is stored, the one or plurality of recessed portions (220, 222, 230, 232) being formed in either an outer peripheral surface of at least one of the lands (see Figure 4) or the inner peripheral surface of the valve hole that faces the outer peripheral surface, and when the spool (201) is decentered with respect to the tubular sleeve (110) by a pressure of working oil supplied to the supply port (114), a pressure of the working oil which is stored in the one recessed portion or at least one of the plurality of recessed portions (220, 222, 230, 232) is increased by such decentering
Regarding claim 2, 
wherein the recessed portions (220, 222, 230, 232) are partitioned by partitioning portions (portions between elements 220, 222, 230, and 232 as seen in Figure 4) and disposed side by side along a circumferential direction in the outer peripheral surface of the at least one of the lands (see Figure 4)
Regarding claim 3, 
wherein the at least one land (see Figure 4) is configured to block communication between the supply port (114) and a different one of the ports 224, 234 (see paragraphs 0066 and 0067)
Regarding claim 4, 
wherein the recessed portions (220, 222, 230, 232) are disposed side by side along the circumferential direction in each of a first row and a second row arranged along the central axis direction, and partitioning portions that partition the recessed portions (220, 222, 230, 232) in the first row and partitioning portions that partition the recessed portions (220, 222, 230, 232) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kojima et al. (U.S. 2020/0096121), Matsuzaki et al. (U.S. 2008/0257142), Miyazaki (U.S. 2006/0169520), and Mickelson et al. (U.S. Patent No. 6,397,890) all disclose a spool valve having recesses which store fluid on a land.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.